Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered. 
EXAMINER’S AMENDMENT 
A telephone call was made to Blake Jackson on 11/03/2021 to discuss the claimed invention, art of record, and the examiner’s amendments based on the claim set filed on 10/21/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A razor system, comprising:

a receiver on the guard side of the back of the cartridge frame, the receiver including two side walls, with a centrally located tab between the two side walls, and with a concave curved back wall between the two side walls, wherein the two side walls, centrally located tab, and curved back wall are configured to receive a docking portion of a razor handle; and
at least one razor blade seated in the cartridge frame generally parallel to the guard side and cap side and generally perpendicular to the two sides of the cartridge frame and spanning the open portion of the cartridge frame,
wherein the receiver is mounted on the portion of the guard side of the back of the cartridge frame ,
wherein the razor handle includes a back end and a docking end, the docking end including a pushrod configured to traverse in and out of the razor handle, the pushrod mounted with a spring, the spring biased to push the pushrod out and away from the docking end of the razor handle, the pushrod including a limiter to limit a distance the pushrod traverses in and out of the razor handle, the pushrod mounted in the docking end of the razor handle proximate to a hook, the hook mounted in the docking end of the razor handle and configured to pivot;
a button mounted on the docking end of the handle, the button configured to rest at a first position, and configured to be moved into a second position, the button in communication with the hook and configured to pivot the hook when in the second position, and
wherein the hook is configured to latch over the centrally located cartridge tab.—
Claims 8 and 10 have been canceled.
Claims 9, 11-14, line 1 “the razor system of claim 8” amended to -- the razor system of claim 1—
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 4-7, 9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 is free of the prior art because the prior art does not teach or suggest a back of a razor cartridge including: 
a receiver including two side walls, a concave curved back, and a centrally located tab centrally between the two walls;
a handle including a pushrod that has a limiter for limiting travel of the pushrod and a hook for latching over the centrally located tab while the handle is coupled to the cartridge with combination with other features (emphasis added), as set forth in Claim 1. 
See the reason of the indication of allowance in the final office action, 08/23/2021.
Closest art Follo (US 2004/0181954), Laccarino (US 9469038), Chen (US 5157834), Richard (US 2002/0138992), and Lararchik (US 4739553) each has two side walls, a concave curved back, and a centrally located tab centrally between the two walls in a back of a cartridge, but none of these art by themselves or in combination with the other prior art cited teaches or suggests “a handle including a pushrod that has a limiter for limiting travel of the pushrod and a hook for latching over the centrally located tab while the handle is coupled to the cartridge” (emphasis added) set forth in Claim 1.
Thus, Claims 2, 4-7, 9, 11-14 are considered and allowed because they contain allowable subject matter of claim 1. Therefore, 1-2, 4-7, 9, 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        11/4/2021